DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/989,493 filed on 08/10/2020 in which claims 1-14 have been presented for prosecution in a first action on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 08/10/2020 and 10/02/2020 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claims 1,4, and 13 are objected to because of the following informalities:  In claims 1,4, and 13, the words “model” should read -- module -- .  
Claims 1, 4, and 13 are further objected are being indefinite and lacking antecedent basis as only a master control unit and a slave control unit have been defined and recited previously and thus the underlined limitations of, “…the slave control units are configured to communicate with the slave control unit, and the master control unit is configured to communicate with the slave control unit”, as recited in claim 1, and that of the limitations of, “…the slave control units are configured to communicate with the slave control unit,…”, as recited in claim 4, and that of the limitations of, “…the slave control units are configured to communicate with the slave control unit, and the master control unit is configured to communicate with the slave control unit” as recited in claim 13, lack antecedent basis and render only a single slave control unit has been disclosed, shown in the drawings and defined in the original specification as originally filed.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 4, and 13 are rejected are being indefinite and lacking antecedent basis as only a master control unit and a slave control unit have been defined and recited previously and thus the underlined limitations of, “…the slave control units are configured to communicate with the slave control unit, and the master control unit is configured to communicate with the slave control unit”, as recited in claim 1, and that of the limitations of, “…the slave control units are configured to communicate with the slave control unit,…”, as recited in claim 4, and that of the limitations of, “…the slave control units are configured to communicate with the slave control unit, and the master control unit is configured to communicate with the slave control unit” as recited in claim 13, lack antecedent basis and render the claim indefinite as only a single slave control unit
Claims 2-3,5-12, and 14 depend respectively from claims 1.4, and respectively 13 and thus inherent the same deficiencies as their parent claims and thus are rejected for the same reasons.
Allowable Subject Matter
Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        March 3, 2022